Name: Commission Implementing Regulation (EU) NoÃ 1419/2013 of 17Ã December 2013 concerning the recognition of producer organisations and inter-branch organisations, the extension of the rules of producer organisations and inter-branch organisations and the publication of trigger prices as provided for by Regulation (EU) NoÃ 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  fisheries;  labour law and labour relations;  prices
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/43 COMMISSION IMPLEMENTING REGULATION (EU) No 1419/2013 of 17 December 2013 concerning the recognition of producer organisations and inter-branch organisations, the extension of the rules of producer organisations and inter-branch organisations and the publication of trigger prices as provided for by Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Articles 21, 27 and 32 thereof, Whereas: (1) Regulation (EU) No 1379/2013 provides for the recognition of producer organisations and inter-branch organisations, the extension of rules of producer organisations and inter-branch organisations, and the fixation of the prices triggering the storage mechanism. (2) It is necessary to specify the time-limits, procedures and the form of applications for the recognition and the withdrawal of recognition of producer organisations and inter-branch organisations, and the format, time-limits and procedures of the communication by Member States to the Commission of their decisions to grant or withdraw recognition. (3) It is necessary to specify the format and procedure of the notification by the Member States to the Commission of the rules of producer organisations or inter-branch organisations they intend to make binding on all producer organisations or operators in a specific area or in specific areas. (4) It is necessary to specify the format of the publication by Member States of the trigger prices to be applied by producer organisations recognised in their territories. (5) The measures provided for in this Regulation are in accordance with the opinion of the Examination Committee for fishery and aquaculture products, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation, the following definitions apply: (a) producer organisations means fishery and aquaculture producer organisations and associations thereof, established pursuant to Articles 6 and 9 of Regulation (EU) No 1379/2013; (b) inter-branch organisations means organisations of operators established pursuant to Article 11 of Regulation (EU) No 1379/2013. Article 2 Time-limits, procedures and form of applications for the recognition of producer organisations and inter-branch organisations 1. Within three months of receipt of an application for recognition pursuant to Articles 14 and 16 of Regulation (EU) No 1379/2013, the Member State concerned shall inform the producer organisation or the inter-branch organisation in writing of its decision. If recognition is refused, the Member State shall give reasons for the refusal. 2. The form of applications for the recognition of producer organisations and inter-branch organisations shall be as set out in Annex I. Article 3 Time-limits and procedure for the withdrawal of recognition of producer organisations and inter-branch organisations When a Member State intends to withdraw the recognition of a producer organisation or an inter-branch organisation pursuant to Article 18 of Regulation (EU) No 1379/2013, it shall notify that intention to the organisation concerned together with the reasons for the withdrawal. The Member State shall allow the producer organisation or the inter-branch organisation concerned to submit its observations within two months. Article 4 Format, time-limits and procedures for communicating decisions to grant or withdraw recognition 1. The format of the communication by Member States to the Commission of their decisions to grant or withdraw recognition of producer organisations or inter-branch organisations pursuant to Articles 14, 16 or 18 of Regulation (EU) No 1379/2013 shall be as set out in Annex II. 2. Member States shall transmit the communication of a decision referred to in the first paragraph within two months of the date of that decision. 3. Communications shall be transmitted in the form of a XML file, one for each communication. The XML file shall be sent to the Commission as an attachment to the functional mailbox: MARE-B2@ec.europa.eu with the subject: communication on POs/IBOs. Article 5 Format and procedure of the notification by the Member States of the rules they intend to make binding on all producers or operators 1. The format of the notification by Member States to the Commission of the rules of producer organisations or inter-branch organisations which they intend to make binding on all producers or operators in a specific area or in specific areas, as provided for in Articles 22 and 23 of Regulation (EU) No 1379/2013, shall be as set out in Annex III. 2. Member States shall transmit the notification to the Commission at least two months in advance of the intended date of entry into force of the extension of rules. 3. Any intended modification to the rules made binding to all producers or operators shall be notified in in accordance with paragraphs 1 and 2. Article 6 Format of the publication of trigger prices The format of the publication by Member States of the trigger prices referred to in Article 31(4) of Regulation (EU) No 1379/2013 shall be as set out in Annex IV to this Regulation. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) See page 1 of this Official Journal. ANNEX I FORM OF APPLICATIONS FOR RECOGNITION Information to be included in the applications for recognition of producer organisations and inter-branch organisations: (a) the constitution of the producer organisation or inter-branch organisation; (b) the rules of internal functioning in accordance with the principles laid down in Article 17 of Regulation (EU) No 1379/2013; (c) the names of persons with authority to act for and on behalf of the producer oragnisation or inter-branch organisation; (d) evidence that the producer organisation or inter-branch organisation complies with the conditions laid down in Articles 14(1) and 16(1) of Regulation (EU) No 1379/2013, respectively; (e) detail of the activities carried out by the producer organisation or inter-branch organisation including the area of activity and the fishery and aquaculture products for which recognition is sought. ANNEX II FORMAT OF COMMUNICATION OF DECISIONS TO GRANT OR WITHDRAW RECOGNITION Information to be included in the communication by Member States to the Commission of their decisions to grant or withdraw recognition: Name of zone Element name (1) Maximum number of characters Definition and comments Member State MS 3 Member State (Alpha 3 ISO code) communicating the decision to grant or withdraw recognition Type of organisation TO 3 PO: producer organisation; APO: association of producer organisations; IBO: inter-branch organisation Registering number RN  Number under which the organisation has been registered Name of the organisation NO  Name of the PO, APO or IBO under which the organisation has been registered Contact CO 100 Free text. The address must be sufficiently clear for the organisation to be contacted: postal address, telephone and fax number, e-mail address, website Area of activity AA  N for national T for transnational (indicate other Member States concerned with Alpha -3 ISO code) Area of competence AC 100 Precise one or more of the following areas: For POs: marine aquaculture, freshwater aquaculture; coastal fishing including small-scale fishing; high-sea fishing and long-distance fishing; other (specify) For IBOs: production (fishery or aquaculture); processing; marketing; other (specify) Date of recognition DR 10 yyyy-mm-dd Date of withdrawal of recognition DW 10 yyyy-mm-dd where relevant (1) These elements shall be placed inside root element named ORG. Name space shall be: urn:xeu:mare:grant-withdrawal-recognition-organisation:v1. ANNEX III FORMAT OF NOTIFICATION OF THE EXTENSION OF RULES Information to be included in the notification by Member States to the Commission of the rules they intend to extend: (a) the name and postal address of the producer organisation or inter-branch organisation concerned; (b) all the information required to demonstrate that the producer organisation or inter-branch organisation is representative in accordance with Articles 22(2), 22(3) and 23(1)(a) of Regulation (EU) No 1379/2013, respectively; (c) the rules to be extended; (d) the justification for the extension of rules, supported by appropriate data and other relevant information; (e) the area or areas in which it is intended to make the rules binding; (f) the period of application of the extension of rules; (g) the date of entry into force. ANNEX IV FORMAT OF PUBLICATION OF THE TRIGGER PRICES Information to be included in the publication by Member States of the trigger prices to be applied in their territories: (a) the period of application of the trigger prices; (b) the Member State concerned; (c) where appropriate, the name of the region or regions where the trigger price apply followed by their NUTS codes in accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council (1); (d) the name of fishery products subject to the fixation of trigger prices together with the FAO alpha-3 code of each species; (e) for each species, the applicable trigger price by weight; (f) the currency used. (1) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1).